EXHIBIT 10.72
THIRD AMENDMENT
OF THE
ALBERTSON’S, INC.
EXECUTIVE PENSION MAKEUP PLAN
          WHEREAS, the Albertson’s, Inc. Executive Pension Makeup Plan was
amended and restated effective December 1, 2002, and subsequently amended by a
First Amendment adopted on December 22, 2003 and by a Second Amendment adopted
on April 28, 2006 (the “Plan”); and
          WHEREAS, the Second Amendment, which amended the Plan to allow
participants to elect to receive their entire benefit in the Plan in a lump sum
as soon as practicable after the later of January 1, 2007, or the date of a
change in control of Albertson’s Inc., was a material modification of the Plan
in effect as of October 3, 2004, and, therefore, caused all benefits in the Plan
to be subject to section 409A of the Code;
          WHEREAS, effective June 2, 2006, sponsorship of the Plan was assumed
by New Albertson’s Inc. pursuant to the Purchase and Separation Agreement dated
January 22, 2006 (as amended June 2, 2006), by and among Albertson’s Inc., New
Albertson’s, Inc., SUPERVALU INC., and AB Acquisition LLC; and
          WHEREAS, the Board of Directors of New Albertson’s, Inc. has amended
the Plan to provide that the Benefit Plans Committee of SUPERVALU INC. (parent
of New Albertson’s Inc.) has the right to adopt amendments of the Plan that do
not increase the cost of the Plan; and
          WHEREAS, New Albertson’s Inc. and SUPERVALU INC. wish to amend the
Plan to comply with section 409A of the Code;
          NOW, THEREFORE, the Plan is hereby amended as follows:
1.       NEW DEFINITIONS. Effective January 1, 2008, the following definitions
are added to Article I of the Plan:
          “Affiliate” means a business entity that is treated as a single
employer with New Albertson’s, Inc. under the rules of section 414(b) and (c) of
the Code, including the eighty percent (80%) standard therein.
          “Committee” shall mean the Executive Benefit Committee, the Benefit
Plans Committee or the Retirement & Savings Plans Administrative Committee
(“Administrative Committee”), as applicable, established pursuant to the
document entitled “Committee Bylaws for SUPERVALU Benefit Plans” adopted
effective August 1, 2007, by action of the Chief Executive Officer of SUPERVALU,
as amended from time to time (“Bylaws”).

 



--------------------------------------------------------------------------------



 



          “Separation from Service” shall mean severance of an employee’s
employment relationship with the Employers and all Affiliates for any reason
other than the employee’s death.

   (a)  
A transfer from employment with an Employer to employment with an Affiliate, or
vice versa, shall not constitute a Separation from Service.
     (b)  
Whether a Separation from Service has occurred is determined based on whether
the facts and circumstances indicate that the Employer and employee reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the employee would perform after such date
(whether as an employee or as an independent contractor) would permanently
decrease to twenty percent (20%) or less of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding thirty-six (36) month period (or the full period of
services to the employer if the employee has been providing services to the
employer for less than thirty-six months).
     (c)  
Separation from Service shall not be deemed to occur while the employee is on
military leave, sick leave or other bona fide leave of absence if the period
does not exceed six (6) months or, if longer, so long as the employee retains a
right to reemployment with the Employer or an Affiliate under an applicable
statute or by contract. For this purpose, a leave is bona fide only if, and so
long as, there is a reasonable expectation that the employee will return to
perform services for the Employer or an Affiliate. Notwithstanding the
foregoing, a 29-month period of absence will be substituted for such 6-month
period if the leave is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of no less than 6 months and that causes the employee to
be unable to perform the duties of his or her position of employment.
     (d)  
Where as part of a sale or other disposition of assets by the Employer to an
employer that is not an Affiliate, an employee providing services to the
Employer immediately before the transaction and to the buyer immediately after
the transaction (“Affected Employee”) would otherwise experience a Separation
from Service from the Employer as a result of the transaction, the Employer and
the buyer shall have the discretion to specify that the Affected Employee has
not experienced a Separation from Service if (i) the transaction results from
bona fide, arm’s length negotiations, (ii) all Affected Employees are treated
consistently, and (iii) such treatment is specified in writing no later than the
closing date of the transaction.

-2-



--------------------------------------------------------------------------------



 



   (e)  
Pursuant to the Purchase and Separation Agreement dated January 22, 2006 (as
amended June 2, 2006) by and among Albertson’s Inc., New Albertson’s, Inc.,
SUPERVALU INC., and AB Acquisition LLC, certain employees of Albertson’s, Inc.
became employees of New Albertson’s, Inc. or Albertson’s LLC on June 2, 2006.
Such employees are Affected Employees under paragraph (d) above and did not
experience a Separation from Service on June 2, 2006. For purposes of
determining whether a Separation from Service has occurred for such Affected
Employees after June 2, 2006, (i) for employees of New Albertson’s, Inc.,
Employer and Affiliate shall have the meaning set forth in this Amendment, and
(ii) for employees of Albertson’s LLC, Employer shall mean Albertson’s LLC, and
Affiliate shall mean a business entity that is treated as a single employer with
Albertson’s LLC under the rules of section 414(b) and (c) of the Code, including
the eighty percent (80%) standard therein.

          “Specified Employee” shall mean a Participant who is a key employee as
defined in section 416(i) of the Code. A Participant’s status as a Specified
Employee shall be determined each December 31st based on the facts existing
during the year ending on that date. If a Participant is determined to be a
Specified Employee on that date, the Participant shall be treated as a Specified
Employee for purposes of the six (6) month delay under Section 4.01 if
Separation from Service occurs during the twelve (12) month period beginning the
following April 1.
2.       EMPLOYER. Effective June 2, 2006, the definition of Employer is amended
to read as follows:
          “Employer” shall mean New Albertson’s, Inc. and its wholly owned
subsidiaries and any successor business organization which shall assume the
obligations of the Plan and shall include any predecessor employer. For purposes
of the definition of Separation from Service, Employer shall mean New
Albertson’s, Inc. except as provided in paragraph (e) of such definition.
3.       PARTICIPATION CLOSED. Effective May 28, 2006, Section 2.01 of the Plan
is amended adding the following sentence:
Notwithstanding the foregoing, no Employee shall become a Participant in the
Plan on or after May 28, 2006.
4.       PRE-RETIREMENT DEATH BENEFIT. Effective January 1, 2009, Section 3.04
of the Plan is amended by replacing the third and fourth sentences with the
following:
Distribution of any such benefit shall commence within 60 days after the later
of: (i) the date of the Participant’s death, or (ii) if the Participant had 5 or
more years of service but less than 10 years of service, the date the
Participant would have attained age 62 or if the Participant had 10 or more
years of service, the date the Participant would have attained age 55.
Notwithstanding anything to the contrary in this Plan or the Albertson’s
Corporate Employees Pension Plan (or

-3-



--------------------------------------------------------------------------------



 



any successor plan), distribution of the pre-retirement death benefit shall in
all events and regardless of the present value be made to the surviving spouse
in the form of the survivor portion of a 100% Joint and Survivor Annuity.
5.       NOTICE OF BENEFIT. Effective January 1, 2009, Section 3.05 of the Plan
is deleted.
6.       COMMENCEMENT OF BENEFIT. Effective January 1, 2009, Section 4.01 of the
Plan is amended to read in full as follows:
          4.01     Commencement of Retirement Benefit. A Participant’s benefit
under Section 3.02 shall be determined as of the first day of the month
coincident with or next following the later of: (i) the date of the
Participant’s Separation from Service, or (ii) the date, if any, designated by
the Participant, and distribution of such benefit shall be made or commenced
within 60 days thereafter; provided, however, that if distribution is made or
commenced in the event of the Participant’s Separation from Service and if the
Participant is a Specified Employee, distribution shall be delayed until the six
(6) month anniversary of the date following the date of the Participant’s
Separation from Service (or if earlier, until the death of the Participant) and
distribution shall be made or commenced on the first payroll date of the Plan
Sponsor thereafter.
          For a Participant who has Separated from Service before January 1,
2009, and who does not designate a date when distribution shall be made or
commenced, the Participant’s benefit under Section 3.02 shall be determined as
of March 1, 2010, and commenced within 60 days thereafter.
          A Participant’s designation of a distribution date, if any, under this
Section 4.02 shall be made either before December 31, 2004, or in accordance
with the transition relief described in IRS Notice 2005-1; Q&A-19(c) and the
preambles to the proposed regulations under section 409A of the Code.
          Notwithstanding the foregoing, the time of any distribution shall be
delayed in accordance with the rules in Section 4.03 related to subsequent
election changes.
          No spouse or former spouse shall have any right to participate in the
Participant’s election of time of distribution.
7.       FORM OF BENEFIT PAYMENTS. Effective January 1, 2009, Section 4.02 of
the Plan is amended to read in full as follows:
          4.02     Form of Benefit Payments. Benefit payments shall be paid in
one of the following forms elected by the Participant either before December 31,
2004, or in accordance with the transition relief described in IRS Notice
2005-1; Q&A-19(c) and the preambles to the proposed regulations under
section 409A of the Code: (i) Single Life Annuity, (ii) 50% Joint and Survivor
Annuity, (iii) 100% Joint and Survivor Annuity, (iv) 120 month Period-Certain
and Life Annuity, (v) 180 month Period-Certain and Life Annuity, or (vi) single
lump sum. Such

-4-



--------------------------------------------------------------------------------



 



benefit payments, under whichever form elected, shall be the Actuarial
Equivalent of the Participant’s Retirement Benefit payable as a Single-Life
Annuity. For a Participant who does not elect a form of payment, the
Participant’s benefit shall be paid in a single lump sum.
8.       SUBSEQUENT ELECTION CHANGES. Effective January 1, 2009, Section 4.03 is
amended to read in full as follows:
          4.03     Subsequent Changes in Distribution Elections. A Participant
shall be permitted to change prior elections of time of distribution and form of
distribution if such election change is made in the form and manner prescribed
by the Administrator and only if the following conditions are satisfied:

   (a)  
the election change shall not take effect until the date that is twelve
(12) months after the date on which the Participant submits the election change;
     (b)  
if the Participant changes the form of distribution elected under Section 4.02,
distribution shall be delayed until the date that is five (5) years after the
date the distribution would have been made or commenced but for the election
change; provided, however, that for this purpose, a change from one life annuity
form of distribution to another actuarially equivalent life annuity form before
distribution has commenced shall not be considered a change in form of
distribution; and
     (c)  
if the Participant changes the designated date under Section 4.01, the election
change (i) must be submitted at least 12 months before the distribution date
previously elected by the Participant, and (ii) distribution shall be delayed at
least five (5) years after the date distribution would have been made or
commenced but for the election change.

9.       AMENDMENT AND TERMINATION. Effective January 1, 2009, Article V of the
Plan is amended to read in full as follows:
          5.01     Amendment. SUPERVALU INC. reserves the power to amend this
Plan Statement either prospectively or retroactively or both:

  (i)  
in any respect by action of its Board of Directors (or any duly authorized
committee of the Directors) and
    (ii)  
in any respect that increases or decreases the cost of the Plan by more than
Five Million Dollars ($5,000,000), by action of the Executive Plans Committee,
and

-5-



--------------------------------------------------------------------------------



 



  (iii)  
in any respect that increases or decreases the cost of the Plan by Five Million
Dollars ($5,000,000) or less, by action of the Benefit Plans Committee.

          5.02     Termination. The Board of Directors of SUPERVALU INC. (or any
duly authorized committee of such Directors) to terminate the Plan; provided,
any termination of the Plan shall not affect any benefits previously accrued
hereunder.
10.     ADMINISTRATION. Effective January 1, 2008, Article VI of the Plan is
amended to read in full as follows:
          6.01     Employer. Except as hereinafter provided, functions generally
assigned to the Employer shall be discharged by its officers of SUPERVALU INC.
or delegated and allocated as provided herein.
          6.02     Committees. Each Committee established pursuant to the Bylaws
shall have authority and responsibility under the Plan as set forth in such
Bylaws and shall perform all duties assigned to such Committee by the express
terms of this Plan.
          6.03     Determinations. The Administrative Committee shall make such
determinations as may be required from time to time in the administration of
this Plan. The Administrative Committee shall have the discretionary authority
and responsibility to interpret and construe the Plan and all relevant documents
and information, and to determine all factual and legal questions under this
Plan, including but not limited to the entitlement of Participants and
Beneficiaries, and the amounts of their respective interests.
          6.04     Method of Executing Instruments. Information to be supplied
or written notices to be made or consents to be given by the Employer, the
Committee, or any other person pursuant to any provision of the Plan may be
signed in the name of the Employer by any officer or other person who has been
authorized to make such certification or to give such notices or consents.
          6.05     Claims Procedure. The claim and review procedures set forth
in this Section shall be the mandatory claim and review procedures for the
resolution of disputes and disposition of claims filed under the Plan. An
application for a distribution shall be considered as a claim for the purposes
of this Section.

   (a)  
Initial Claim and Decision. An individual may, subject to any applicable
deadline, file with the Administrative Committee a written claim for benefits
under the Plan in a form and manner prescribed by the Administrative Committee.
If the claim is denied in whole or in part, the Administrative Committee shall
notify the claimant of the adverse benefit determination within 90 days after
receipt of the claim. The 90 day period for making the claim determination may
be extended for 90 days if the Administrative Committee determines that special
circumstances require

-6-



--------------------------------------------------------------------------------



 



     
an extension of time for determination of the claim, provided that the
Administrative Committee notifies the claimant, prior to the expiration of the
initial 90 day period, of the special circumstances requiring an extension and
the date by which a claim determination is expected to be made. The notice of
adverse determination shall provide: (i) the specific reasons for the adverse
determination; (ii) references to the specific provisions of the Plan Statement
(or other applicable Plan document) on which the adverse determination is based;
(iii) a description of any additional material or information necessary to
perfect the claim and an explanation of why such material or information is
necessary; and (iv) a description of the claim and review procedures, including
the time limits applicable to such procedure, and (v) a statement of the
claimant’s right to bring a civil action under ERISA section 502(a) following an
adverse determination on review.
    (b)  
Request for Review and Final Decision. Within 60 days after receipt of an
initial adverse benefit determination notice, the claimant may file with the
Administrative Committee a written request for a review of the adverse
determination and may, in connection therewith submit written comments,
documents, records and other information relating to the claim benefits. Any
request for review of the initial adverse determination not filed within 60 days
after receipt of the initial adverse determination notice shall be untimely. If
the claim, upon review, is denied in whole or in part, the Administrative
Committee shall notify the claimant within 60 days after receipt of the request
for a review. Such 60-day period may be extended for 60 days if the
Administrative Committee determines that special circumstances require an
extension and notifies the claimant what special circumstances require the
extension and the date by which the decision is expected. If the extension is
due to the claimant’s failure to submit information necessary to decide the
claim, the claimant shall have 60 days to provide the necessary information and
the period for making the decision shall be tolled from the date on which the
extension notice is sent until the date the claimant responds to the information
request or, if earlier, the expiration of 60 days. The Administrative
Committee’s review of a denied claim shall take into account all documents and
other information submitted by the claimant, whether or not the information was
submitted before the claim was initially decided. The notice of denial upon
review shall set forth in a manner calculated to be understood by the claimant:
(i) the specific reasons for the denial; (ii) references to the specific
provisions of the Plan document on which the denial is based; (iii) a statement
that the claimant is entitled to receive, upon request and free of charge,
reasonable access to and copies of all documents, records, and other information
relevant to the claim; and (iv) a statement of the claimant’s right to bring a
civil action under ERISA section 502(a).

-7-



--------------------------------------------------------------------------------



 



  (c)  
Rules and Regulations.

  (i)  
Any rule not in conflict or at variance with the provisions hereof may be
adopted by the Administrative Committee.
    (ii)  
Any decision or determination to be made by the Employer shall be made by the
Administrative Committee unless delegated, in which case references in this
Section 8 to the Administrative Committee shall be treated as references to the
Administrative Committee’s delegate. No inquiry or question shall be deemed to
be a claim or a request for a review of a denied claim unless made in accordance
with the established claim procedures. The Administrative Committee may require
that any claim for benefits and any request for a review of a denied claim be
filed on forms to be furnished by the Administrative Committee upon request.
    (iii)  
Claimants may be represented by a lawyer or other representative at their own
expense, but Administrative Committee reserves the right to require the claimant
to furnish written authorization and establish reasonable procedures for
determining whether an individual has been authorized to act on behalf of a
claimant. A claimant’s representative shall be entitled to copies of all notices
given to the claimant.
    (iv)  
The decision on a claim and on a request for a review of a denied claim may be
provided to the claimant in electronic form instead of in writing at the
discretion of the Administrative Committee.
    (v)  
The time period within which a benefit determination will be made shall begin to
run at the time a claim or request for review is filed in accordance with the
claims procedures, without regard to whether all the information necessary to
make a benefit determination accompanies the filing.
    (vi)  
The claims and review procedures shall be administered with appropriate
safeguards so that benefit claim determinations are made in accordance with
governing plan documents and, where appropriate, the plan provisions have been
applied consistently with respect to similarly situated claimants.
    (vii)  
For the purpose of this Section, a document, record, or other information shall
be considered “relevant” as defined in Labor Reg. §2560.503-1(m)(8).

-8-



--------------------------------------------------------------------------------



 



  (viii)  
The Administrative Committee may, in its discretion, rely on any applicable
statute of limitation or deadline as a basis for denial of any claim.

  (d)  
Limitations and Exhaustion.

  (i)  
No claim shall be considered under these administrative procedures unless it is
filed with the Administrative Committee within one (1) year after the
Participant knew (or reasonably should have known) of the general nature of the
dispute giving rise to the claim. Every untimely claim shall be denied by the
Administrative Committee without regard to the merits of the claim. No suit may
be brought by or on behalf of any Participant or Beneficiary on any matter
pertaining to this Plan unless the action is commenced in the proper forum
before the earlier of: (i) three (3) years after the Participant knew (or
reasonably should have known) of the general nature of the dispute giving rise
to the action, or (ii) sixty (60) days after the Participant has exhausted these
administrative procedures.
    (ii)  
These administrative procedures are the exclusive means for resolving any
dispute arising under this Plan. No Participant or Beneficiary shall be
permitted to litigate any such matter unless a timely claim has been filed under
these administrative procedures and these administrative procedures have been
exhausted, and determinations under these administrative procedures (including
determinations as to whether the claim was timely filed) shall be afforded the
maximum deference permitted by law.
    (iii)  
For the purpose of applying the deadlines to file a claim or a legal action,
knowledge of all facts that a Participant knew or reasonably should have known
shall be imputed to every claimant who is or claims to be a Beneficiary of the
Participant or otherwise claims to derive an entitlement by reference to the
Participant for the purpose of applying the previously specified periods.
    (iv)  
Except to the extent that federal law is controlling, this Plan Statement shall
be construed and enforced in accordance with the laws of the State of Minnesota.
All controversies, disputes, claims, or causes of action arising under or
related to the Plan or any other party with a relationship to the Plan
(including any claims for benefits or any other claims brought under ERISA
section 502) must be brought in the United States District Court For the
District of Minnesota.

-9-



--------------------------------------------------------------------------------



 



11.     MISCELLANEOUS. Effective January 1, 2008, the Plan is amended by
revising Article VII by deleting Section 7.03 (now covered by new Section 6.01),
by deleting the last sentence in Section 7.04, by deleting Section 7.05 (now
covered by new Section 6.05(d)(iv)), by deleting Section 7.06, and by adding a
new Section to Article VII to read as follows:
          7.04     Construction. The rules of section 409A of the Code shall
apply to this Plan and this Plan document shall be construed and administered
accordingly. Notwithstanding the foregoing, neither SUPERVALU INC., nor the
Employer nor any of theirs officers, directors, agents or affiliates shall be
obligated, directly or indirectly to any Participant or any other person for any
taxes, penalties, interest or like amounts that may be imposed on the
Participant or other person on account of any amounts under this Plan or on
account of any failure to comply with any Code section.
12.     EXHIBIT A. Effective January 1, 2008, the Plan is amended by revising
Exhibit A as follows:
•          In the lead-in to paragraph 1, replace the words “at least 12 months
prior to the commencement of benefits” with the words “in accordance with
Section 4.02”
•          Revise paragraph 1(d) by deleting subparagraph (i),
subparagraph (ii), and the lead-in to subparagraph (iii)
•          In the lead-in to paragraph 2, replace the words “prior to (but
within 12 months of) the commencement of benefits” with the words “ in
accordance with the rules in Section 4.03”
•          In paragraph 3, after the words “after the commencement of benefits”
insert that words “in accordance with the rules in Section 4.03”
•          Delete paragraph 5
13.     SAVINGS CLAUSE. Except as provided, herein, the Plan shall remain in
full force and effect.

-10-